IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

NICHOLAS KLEIN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-5726

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, and FLORIDA
COMMISSION ON OFFENDER
REVIEW,

     Respondent.
___________________________/

Opinion filed July 18, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Nicholas Klein, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Beverly Brewster, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.